ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
The Indiana Supreme Court Disciplinary Commission,- pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a)(2), has filed a Notice of Conviction and Request for Suspension in this ease, therein stating that the respondent has been convicted of a crime punishable as a felony and that, accordingly, he should be immediately suspended from the practice of law in this state..
And this Court, being duly advised, now finds that on October 22, 1996, the respon*907dent pleaded guilty in the United States District Court for the Northern District of Indiana to one felony count of maMng a false document, in violation of 18 U.S.C. Section 1001. On April 23,1997, the respondent was sentenced to a term of probation for a period of three years and ordered to provide restitution in the amount of $30,504. Accordingly, we now find that the respondent should be immediately suspended from the practice of law in this state pending final determination of this disciplinary action or further order of this Court.
IT IS, THEREFORE, ORDERED that the respondent, Russel Neswick, be immediately suspended from the practice of law in this state pending final resolution of this disciplinary action or further order of this Court.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney; to the Indiana Supreme Court Disciplinary Commission; and to all other entities pursuant to Admis.Dise.R. 23(3)(d).
All Justices concur.